Opinion issued August 6, 2009

 




In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00851-CV



JOHN LENTWORTH, Appellant

V.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL., Appellee



On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 21785



MEMORANDUM OPINION

	We previously issued an order directing appellant to file a response by April
19, 2009 demonstrating whether this Court has subject matter jurisdiction over his
appeal. Appellant's response was filed on March 30, 2009.  Appellant's response
demonstrated that this Court granted his right to file an appeal based on indigence
grounds.  However, appellant's response failed to demonstrate that this Court has
subject matter jurisdiction over his appeal.  Accordingly, his appeal is dismissed for
want of jurisdiction.  Tex. R. App. P. 42.3(a).
	The Clerk is directed to issue mandate within 10 days of the date of this
opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.